                                                                                                                                                       11/4/2020




                                     SKIP NAVIGATION
                                                                                                                                      SKIP NAVIGATION




                                                                     C
                                                                       ite
                                                                          d
                                                                              in
                                                                                   N




https://www.youtube.com/watch?v=X8KUAWLGbZA
                                                                                    at
                                                                                       l   C
                                                                                  o
                                                       Fu                     20 alit
                                                                                 C ion
                                                         rth T                      iv
                                                            er his                     86 on
                                                              re d                       68 B
                                                                pr oc        Ar             D lac
                                                                  od um         ch            ec k
                                                                    uc e           iv            id Ci
                                                                                      ed           ed vic
                                                                      tio nt
                                                                                                                                                Case 1:20-cv-08668-VM Document




                                                                         n is            on             10 P
                                                                          is pr             11             /2 art
                                                                                               /4
                                                                                                                                                                           36thDC134




                                                                            pr ot                             9/ ici
                                                                              oh ec               /2            20 pa
                                                                                 ib te               0                tio
                                                                                    ite d
                                                                                            b                             n
                                                                                                                                                                                65 -Filed




                                                                                        d y                                 v
                                                                                                                              W
                                                                                                                                                                                     YouTube




                                                                                         w c
                                                                                          ith op                               oh
                                                                                             ou yr                                l
                                                                                                t p igh
                                                                                                    er t.
                                                                                                       m
                                                                                                         is
                                                                                                           si
                                                                                                              on
                                                                                                                 .
                                                                                                                                                                                           12/28/20 Page 1 of 4




1/4
11/4/2020             Case 1:20-cv-08668-VM Document  65 -Filed
                                                 36thDC134       12/28/20 Page 2 of 4
                                                           YouTube
     SKIP NAVIGATION




                                                               HIDE CHAT REPLAY




     36thDC134
     3,223 views • Streamed live on Oct 8, 2020                                    41              1             SHARE        SAVE



                CTRM 134 36th District Court
                                                                                                                              SUBSCRIBE
                105 subscribers




                                                                                                                       l
                                                                                                                    oh
                                                                                                                  W
                                                                                                                v
                                                                                                              n
     Up next                                                                                                               AUTOPLAY



                                                                                                          tio
                                                                                                    20 pa
                                                                                                  9/ ici
                                   Solemnity of All Saints                                    /2 art




                                                                                                     .
                                   Bellarmine Chapel
                                                                                           10 P




                                                                                                  on
                                                                                       ed vic




                                                                                               si
                                   1.2K views • Streamed 2 days ago




                                                                                        er t.
                                                                                            is
                                                                                    t p igh
                                                                                     id Ci




                                                                                          m
                                    New

                                                                                 ou yr
                                                                                  ec k



                                                                                        0
                                                                                D lac



                                                                                      /2


                         1:04:06                                              ith op
                                                                                   /4
                                                                             68 B




                                                                             w c
                                                                                11


                                                                            d y
                                                                           86 on




                                                                                b
                                                                             on


                                                                        ite d
                                                                     C ion




                                                                     ib te
                                                                          ed




                                   Fat, Sick & Nearly Dead
                                                                  oh ec
                                                                  20 alit
                                                                        iv


                                                                       iv


                                                                pr ot
                                                                      o



                                                                    ch




                                   YouTube Movies
                                                                   lC




                                                              is pr
                                                                 Ar


                                                             n is
                                       at




                                   Documentary
                                     N




                                                          tio nt
                                                        uc e
                                   in




                                    Free with Ads
                                                      od um
                                   d




                         1:37:17
                               ite




                                                    pr oc
                             C




                                                  re d




                                   DON'T SAY "I'M PAYING CASH!" at CAR DEALERSHIPS - Auto Expert: The
                                                er his




                                   Homework Guy, Kevin Hunter
                                             rth T




                                   Kevin Hunter
                                   2.1M views • 5 months ago
                                          Fu




                           16:16

                                   The Unbelievable Life of Princess Alice | The Queen's Mother-in-Law | Real
                                   Royalty
                                   Real Royalty
                                   1.2M views • 8 months ago


                                   Dan Levy Dies Of Embarrassment Watching An Old Interview With Kelly
                                   Clarkson
                                   The Kelly Clarkson Show
                                   1.5M views • 8 months ago


                                   Walking With A Limp : Part 2
                                   El Shaddai Christian Church
                                   2.2K views • Streamed 3 days ago
     SKIP NAVIGATION                New
https://www.youtube.com/watch?v=X8KUAWLGbZA                                                                                               2/4
11/4/2020             Case 1:20-cv-08668-VM Document  65 -Filed
                                                 36thDC134       12/28/20 Page 3 of 4
                                                           YouTube
     SKIP NAVIGATION                New


                                   Portrait of a Presidency: Pete Souza's Photography of the Obama Years
                                   Harvard Kennedy School's Institute of Politics
                                   192K views • Streamed 3 years ago



                                   First lady Melania Trump campaigns in Pennsylvania
                                   Fox News
                                   1.7M views • Streamed 1 week ago



                                   Just AMAZING Beef Stew With Chef Jean-Pierre
                                   ChefJeanPierre
                                   418K views • 2 months ago




                                                                                                                       l
                                                                                                                    oh
                                                                                                                  W
                                                                                                                v
                                   Shocking new evidence: Madeleine McCann's suspected killer revealed | 60




                                                                                                              n
                                                                                                          tio
                                   Minutes Australia

                                                                                                    20 pa
                                                                                                  9/ ici
                                   60 Minutes Australia                                       /2 art
                                   2.7M views • 3 weeks ago




                                                                                                     .
                                                                                           10 P




                                                                                                  on
                                                                                       ed vic




                                                                                               si
                                                                                        er t.
                                                                                            is
                                                                                    t p igh
                                                                                     id Ci




                                                                                          m
                                                                                 ou yr
                                                                                  ec k




                                   Stump the Stars! 10.31.2020
                                                                                        0
                                                                                D lac



                                                                                      /2


                                                                              ith op
                                                                                   /4
                                                                             68 B




                                                                             w c
                                   Congregation Ohr Chadash
                                                                                11


                                                                            d y
                                                                           86 on




                                                                                b


                                   40 views • Streamed 3 days ago
                                                                             on


                                                                        ite d
                                                                     C ion




                                                                     ib te




                                    New
                                                                          ed


                                                                  oh ec
                                                                  20 alit
                                                                        iv


                                                                       iv


                                                                pr ot
                                                                      o



                                                                    ch
                                                                   lC




                                                              is pr
                                                                 Ar


                                                             n is
                                       at




                                   One Pair of Jeans, 7 Fall Looks | Dominique Sachse
                                     N




                                                          tio nt
                                                        uc e
                                   in




                                   Dominique Sachse
                                                      od um
                                 d
                               ite




                                   2.1M views • 1 year ago
                                                    pr oc
                             C




                                                  re d
                                                er his
                                             rth T




                                   Apple Fritters - 100 Year Old Recipe - The Hillbilly Kitchen
                                          Fu




                                   The Hillbilly Kitchen - Down Home Country Cooking
                                   335K views • 2 months ago



                                   Medicare Supplement Plans 2021 / Bene ts & Hidden Risks
                                   MedigapSeminars.org
                                   183K views • 1 year ago



                                   Amazon Empire: The Rise and Reign of Jeff Bezos (full lm) | FRONTLINE
                                   FRONTLINE PBS | O cial
                                   7.3M views • 8 months ago



                                   President Trump's '60 Minutes' interview
                                   KPRC 2 Cli k2H            t
https://www.youtube.com/watch?v=X8KUAWLGbZA                                                                                3/4
11/4/2020             Case 1:20-cv-08668-VM Document  65 -Filed
                                                 36thDC134       12/28/20 Page 4 of 4
                                                           YouTube
                                   KPRC 2 Click2Houston
                                   2.4M views • 1 week ago



                                   Libertarian Presidential Candidate Jo Jorgensen discusses COVID and the
                                   reactions.
                                   Larry Sharpe, Libertarian
                                   97K views • 3 months ago


                                   "Post Traumatic Slave Syndrome," Part 2. Joy DeGruy Leary, the Black Bag
                                   Speakers Series, PSU, 2006
                                   Portland State University
                                   714K views • 6 years ago


                                   “What Does America Mean to Me?”: A Pre-Election Service of Hope and
                                   A rmation




                                                                                                                       l
                                                                                                                    oh
                                   Unitarian Universalist Church of Fresno




                                                                                                                  W
                                                                                                                v
                                   98 views • 2 days ago




                                                                                                              n
                                                                                                          tio
                                    New


                                                                                                    20 pa
                                   Be Intentional (Part Six) and be Jesus' Hands and Feet
                                                                                                  9/ ici
                                                                                              /2 art




                                                                                                     .
                                                                                           10 P

                                   Cedarview Church Paris




                                                                                                  on
                                                                                       ed vic




                                                                                               si
                                                                                        er t.
                                   132 views • 2 days ago




                                                                                            is
                                                                                    t p igh
                                                                                     id Ci




                                                                                          m
                                    New

                                                                                 ou yr
                                                                                  ec k



                                                                                        0
                                                                                D lac



                                                                                      /2


                                                                              ith op
                                                                                   /4
                                                                             68 B




                                                                             w c
                                                                                11


                                                                            d y
                                                                           86 on




                                                                                b
                                                                             on


                                                                        ite d
                                                                     C ion




                                                                 SHOW MORE
                                                                     ib te
                                                                          ed


                                                                  oh ec
                                                                  20 alit
                                                                        iv


                                                                       iv


                                                                pr ot
                                                                      o



                                                                    ch
                                                                   lC




                                                              is pr
                                                                 Ar


                                                             n is
                                       at
                                     N




                                                          tio nt
                                                        uc e
                                   in




                                                      od um
                                 d
                               ite




                                                    pr oc
                             C




                                                  re d
                                                er his
                                             rth T
                                          Fu




https://www.youtube.com/watch?v=X8KUAWLGbZA                                                                                4/4
